Citation Nr: 0424539	
Decision Date: 09/03/04    Archive Date: 09/15/04

DOCKET NO.  90-26 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for low back strain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from January 1980 to June 
1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Wichita, 
Kansas Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The claims files were most recently under the 
jurisdiction of the RO in Jackson, Mississippi.  

In an appellate decision entered in October 2003, the Board 
most recently denied the appeal seeking a disability rating 
in excess of 20 percent for low back strain.  This denial was 
appealed to the U. S. Court of Appeals for Veterans Claims 
(Court).  In a July 2004 order, the Court granted a joint 
motion of the parties, vacated the Board's decision denying a 
higher rating for low back strain and remanded the matter for 
action consistent with the joint motion.  


REMAND

The Rating Schedule provisions pertaining to the rating of 
all spinal disabilities were revised, effective on September 
 26, 2003; and the RO has not yet had the opportunity to 
consider these new rating criteria.  

Even though the appellant has specified that he has no new 
evidence to submit in support of the present appeal, it would 
be prejudicial to the appellant for the Board to initially 
apply these new rating criteria, since this would essentially 
deprive the appellant of the "one review on appeal" 
mandated by 38 U.S.C. §  7104(a).  Cf. Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, 327 F.3d 
1339, 1346-48 (Fed. Cir., 2003).  A current VA examination of 
the appellant is also required.  

Accordingly, this appeal is remanded to the RO (via the 
Appeals Management Center in Washington, D.C.) for the 
following further actions:  

1.  The RO should issue a letter to the 
appellant providing him with the notice 
required under 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) 
(2003), to include notice that he should 
submit any pertinent evidence in his 
possession.  

2.  The RO should take appropriate steps 
to obtain a copy of any pertinent 
evidence identified but not provided by 
the appellant, to include any pertinent 
VA treatment records for the period since 
November 2002.  

3.  If the RO is unable to obtain a copy 
of any pertinent evidence identified by 
the appellant, it should so inform the 
appellant and his representative and 
request them to provide a copy of the 
outstanding evidence.  

4.  Then, the veteran should be afforded 
a VA examination by a physician with 
appropriate expertise to determine the 
current degree of severity of his low 
back strain.  Any indicated studies 
should be performed, and the claims 
folders must be made available to and 
reviewed by the examiner.  The RO should 
ensure that all information required for 
rating purposes is provided by the 
examiner.  

5.  The RO should also undertake any 
other development it determines to be 
indicated.

6.  After all appropriate development has 
been completed, the RO should 
readjudicate the current claim on a de 
novo basis without reference to prior 
adjudications since the current claim was 
filed in August 1989.  The RO must rate 
the service-connected low back disability 
under the relevant criteria in effect 
prior to, and on and after, September 26, 
2003.  

7.  If the benefit sought on appeal is 
not granted to the appellant's 
satisfaction, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and provided the requisite 
opportunity to respond.  This document 
should inform the veteran of all of the 
relevant rating criteria, together with a 
notation as to the time period in which 
they were in effect.  

In accordance with proper appellate procedures, the case 
should then be returned to the Board for further appellate 
consideration.  The appellant need take no further action 
until he is otherwise informed, but he may furnish additional 
evidence and argument on the remanded matter while the case 
is in remand status.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


